Citation Nr: 1142283	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to a right knee disorder. 



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971 and from September 1980 to October 1983.  The Veteran also had service with the Naval Reserves.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2011 letter informed the Veteran that her hearing was scheduled in July 2011.  The Veteran failed to report for the scheduled hearing and has not requested that the proceeding be rescheduled.  Nor has she provided good cause for such a rescheduling.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further development on the claim on appeal is warranted.

In May 2008, the Board denied the Veteran's claim for entitlement to service connection for a right knee disability.  The Veteran did not appeal her claim to the United States Court of Appeals for Veterans Claims (Court), and that decision is final.  See 38 U.S.C.A. § 20.1100 (West 2002).  In July 2008, the Veteran filed a new claim for entitlement to service connection for a right knee disorder, along with a claim for a right shoulder rotator cuff disorder (which was also previously filed in February 2008).  While the RO adjudicated the Veteran's claim for entitlement to service connection for a right shoulder disorder, it failed to address the Veteran's petition to reopen her claim for entitlement to service connection for a right knee disability.  The Veteran also made other subsequent submissions alleging entitlement to service connection for a right knee disorder.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Regarding the Veteran's claim for entitlement to service connection for a right shoulder disorder, the Veteran's theory of entitlement has been limited to a secondary basis.  Specifically, she contends that her right shoulder was injured when her right knee gave way and she fell.  Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Thus, the petition to reopen a claim of entitlement to service connection for a right knee disorder directly impacts the Veteran's claim for entitlement to service connection for a right shoulder injury.  In fact, it would be prejudicial to adjudicate the current appeal without resolution of the claim for service connection for a right knee disorder.  In the event that service connection for a right knee disorder was later granted, the Veteran would have to submit new and material evidence to reopen the right shoulder claim.  Moreover, if service connection for a right shoulder disorder was eventually granted on a secondary basis, the effective date of the grant could be impacted by a final decision rendered at this time.  Therefore, the Board finds that a remand is necessary in order to ensure due process.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


`	
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding treatment records from the VA Medical Center in Huntington, West Virginia, that are dated from April 2009 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, the RO should develop and adjudicate the petition to reopen a claim for entitlement to service connection for a right knee disorder.  The Veteran is hereby reminded that appellate consideration of this issue may be obtained only if a timely appeal is perfected.

3.  After completing the requested action, and any additional notice and development deemed warranted, the RO should readjudicate the claim of entitlement to service connection a right shoulder disorder, to include as secondary to a right knee disorder.  If the benefit sought on appeal remains denied, the RO should the Veteran with an appropriate Supplemental Statement of the Case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



